DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Response to Amendment
	Applicant’s amendment of claim 1 is acknowledged by the Examiner. 	 
	Applicant’s amendment of withdrawn claims 15 is acknowledged by the Examiner. 
	Applicant’s addition of new claims 23-24 is acknowledged by the Examiner.	
	Currently claims 1-3, 8-14, and 23-24 are pending in the application. 
	Currently claims 15-16, and 19-22 are withdrawn from consideration. 
	Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the reference of Reaux (US 8,371,448 B1) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references of Reaux and Binard et al. (including Dye) fails to teach a sealing flap between the upper edge of the base drape material and the second longitudinal fold line, The Examiner respectfully agrees that the previously relied upon references do not teach the newly added sealing flap. However, after further search and consideration of the new amendments which changes the scope of the claim and its dependent claims, a new rejection is made in view of Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard), Spahn et al. (US 4,887,715) (hereinafter Spahn) and Reaux (US 8,371,448 B1) as will be explained below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The application includes one or more claim limitations that does use the word “means” but does not recite the term “for” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 23 recites “attachment means…to seal the second surface to the base drape material”. In light of the specification, the limitation means is being interpreted as an adhesive, hook and loop, or any equivalent structure thereof which can seal and define a folded configuration as evidenced by Applicant’s specification page 13 defining attachment means as “a sticker, tape, adhesive, hook and loop system, etc”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 12-13 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard), Spahn et al. (US 4,887,715) (hereinafter Spahn) and Reaux (US 8,371,448 B1).
In regards to claim 1, Sosnowski discloses A pocket and drape system (10; see [0024]; see figure 1) comprising: 
a base drape material (12; see [0024]; see figure 1) having an upper edge (upper edge of 12 under pillow; see figure 2), a lower edge (lower edge of 12 by 22; see figure 2), a first side edge (left edge of 12; see figure 2), and a second side edge (right edge of 12; see figure 2) to define a perimeter (see figure 2 that the edges define a perimeter), further wherein the base drape material (12) has a first surface (upper surface of 12; see figure 2) and an opposing second surface (surface of 12 facing the table; see figure 2); and 
a second row of pockets (14; see [0024]; see figure 1) configured on the first surface (upper surface of 12) of the base drape material (12), wherein the second row of pockets (14) includes a free end and a sealed end (as indicated in annotated figure 3 below).

    PNG
    media_image1.png
    430
    419
    media_image1.png
    Greyscale

Sosnowski does not disclose a first longitudinal fold line, a second longitudinal fold line, a first transverse fold line and a second transverse fold line, wherein the first and second transverse fold lines are generally perpendicular to the first and second longitudinal fold lines.
However, Binard teaches an analogous drape (20; see [Col 3 ln 33-46]; see figure 7); comprising a base drape material (22; see [Col 3 ln 33-46]; see figure 7); further comprising a first longitudinal fold line (left 32; see [Col 3 ln 56-67]; see figure 7), a second longitudinal fold line (right 32; see [Col 3 ln 56-67]; see figure 7), a first transverse fold line (upper 42; see [Col 4 ln 7-24]; see figure 7) and a second transverse fold line (lower 42; see [Col 4 ln 7-24]; see figure 7), wherein the first and second transverse fold lines (upper and lower 42) are generally perpendicular to the first and second longitudinal fold lines (left and right 32; see figure 7 that these fold lines are perpendicular to one another) for the purpose of defining specific locations in which to fold the drape so that the drape may be consistently folded in a specified configuration (see [Col 3 ln 56-Col 4 ln 24]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski by including the transverse and longitudinal fold lines as taught by Binard in order to have provided an improved base drape material that would add the benefit of defining specific locations in which to fold the drape so that the drape may be consistently folded in a specified configuration (see [Col 3 ln 56-Col 4 ln 24]) thus allowing the base drape material to be folded in a uniform and compact manner for storage.
Sosnowski as now modified by Binard still does not disclose a sealing flap formed between the upper edge of the base drape material and the second longitudinal fold line. 
However, Spahn teaches an analogous system (10; see [Col 4 ln 10-19]; see figure 1) comprising a base material (material of 10; see [Col 4 ln 10-19]), a first and second row of pockets (34-42, and 44-52; see Figure 1), and a first longitudinal fold line (18; see figures 1-4) and a second longitudinal fold line (20; see figures 1-4) further comprising a sealing flap (12; see [Col 4 ln 56-66]; see figure 1; see figure 3 that 12 is a flap; see figures 5-7 that 12 contains the pocket containing sections and therefore seals them within the pocket; therefore 12 is construed to be a “sealing flap”) formed between the upper edge (edge of 10 above 12; see figure 1) of the base drape material (material of 10) and the second longitudinal fold line (20; see figure 1 that 12 is formed between the upper edge of 10 and 20) for the purpose of providing a means for trapping and containing bodily fluids which may be within or on surgical equipment stored within the pockets of the device (see [Col 6 ln 45-55]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski as now modified by Binard by including a sealing flap formed between the upper edge of the base drape material and the second longitudinal fold line as taught by Spahn in order to have provided an improved base drape material that would add the benefit of providing a means for trapping and containing bodily fluids which may be within or on surgical equipment stored within the pockets of the device (see [Col 6 ln 45-55]).
Sosnowski as now modified by Binard and Spahn still does not disclose a flap covering a portion of the first surface of the base drape material, wherein the flap has a first surface and an opposing second surface, wherein the flap maintains at least one sterile field; 
a first row of pockets configured on the first surface of the flap, wherein the first row of pockets includes a free end and a sealed end; 
wherein the flap has a sealed end that is sealed or attached to the base drape material, further wherein the flap has a free end that is moveable such that the flap covers at least a portion of the second row of pockets in a first position and reveals at least a portion of the second row of pockets is a second position.
However, Reaux teaches an analogous drape (132; see [Col 10 ln 6-26]; see figure 9); wherein the drape (132) comprises a first surface (upper surface of 132; see figure 9); wherein the drape further comprises a flap (10; see [Col 2 ln 18-40]; see figure 1) covering a portion of the first surface (upper surface of 132) of the base drape material (material of 132), wherein the flap (10) has a first surface (outer surface of 10; see figure 2) and an opposing second surface (14; see [Col 2 ln 58-67]; see figure 2), wherein the flap (10) maintains at least one sterile field (see [Col 1 ln 41-45]); 
a first row of pockets (22; see [Col 2 ln 27-40]; see figure 1) configured on the first surface (outer surface of 10; see figure 1) of the flap (10), wherein the first row of pockets (22) includes a free end and a sealed end (as indicated in annotated figure 1 below); 
wherein the flap (10) has a sealed end (end comprising 48; see [Col 5 ln 35-67]; see figure 1; end comprising 48 seals or attaches 10 to the base drape material and is therefore considered to be a “sealed end”) that is sealed or attached to the base drape material (material of 132; see [Col 6 ln 53-67]; see figures 9 and 10), further wherein the flap (10) has a free end (as indicated in annotated figure 1 below) that is moveable (see Reaux [Col 6 ln 4-12] in reference to the removal of lower portion 18 to reveal multiple layers of 12; thus the free end of 10 is considered “moveable”) such that the flap (10) covers at least a portion of a second row of pockets (additional 22; see [Col 6 ln 4-12] in reference to the removal of 18 to reveal additional 12 (and therefore additional pockets 22) as such 10 of Reaux is construed to cover a second row of pockets when 18 is attached) in a first position (attached as seen in figure 1) and reveals at least a portion of the second row of pockets in a second position (removed configuration; see [Col 6 ln 4-14]) for the purpose of providing a storage system for medical utensils and maintaining a sterile field during surgery (see [Col 1 ln 40-45] and [Col 2 ln 18-26]).


    PNG
    media_image2.png
    640
    1003
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski as now modified by Binard and Spahn by including the flap comprising a first row of pockets as taught by Reaux in order to have provided an improved base drape material that would add the benefit of providing a flap with additional pockets for the purpose of providing a storage system for medical utensils and maintaining a sterile field during surgery (see [Col 1 ln 40-45] and [Col 2 ln 18-26]) thus increasing the storage capabilities of the drape.
Sosnowski as now modified by Binard, Spahn and Reaux still does not explicitly disclose wherein the sealed end is sealed or attached to the base drape material adjacent the sealed end of the second row of pockets. 
However, Reaux further teaches the flap (10) comprises a sealed end (48; see [Col 5 ln 35-67]; see figure 1-2) wherein the sealed end (48) of the flap (10) is applied to a base drape material (material of 132; see figure 9) of the drape (132; see [Col 6 ln 53-67]) at a desired location of the drape (see [Col 7 ln 1-19]).
Therefore at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have positioned the sealed end of the flap adjacent the sealed end of the second row of pockets because Applicant has not disclosed that positioning the sealed end of the flap adjacent the sealed end of the second row of pockets provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Sosnowski as now modified by Binard, Spahn, and Reaux’s flap and drape system and the applicant’s invention to perform equally well with either the flap taught by Sosnowski as now modified by Binard, Spahn and Reaux or the claimed flap because both flaps are equally capable of being positioned the sealed end of the flap adjacent the sealed end of the second row of pockets.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the positioning of the sealed end of the flap to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sosnowski as now modified by Binard, Spahn and Reaux since it has been held that a mere rearrangement of parts is an obvious matter of design choice (see MPEP 2144.04 (VI)(C)). Further such a position would add the benefit of applying adhesive in the center portion of the drape which reduces the likelihood that manipulation of the flap would damage the drape while in use.
In regards to claim 2, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard, Spahn, and Reaux further discloses wherein the first row of pockets (22 of Reaux) are formed from a clear material (see [Col 3 ln 1-13]).
Sosnowski as now modified by Binard, Spahn, and Reaux does not disclose wherein the second row of pockets are formed from a clear material. 
However, Reaux further teaches a row of pockets (22) which are formed from a clear material (see [Col 3 ln 1-13]) for the purpose of allowing the contents of the pocket to be observed through the wall (see [Col 3 ln 1-13]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the second row of pockets as disclosed by Sosnowski as now modified by Binard, Spahn, and Reaux and to have formed the material of the pocket from a clear material as further taught by Reaux in order to have provided an improved row of second pockets that would add the benefit of allowing the contents of the pocket to be observed through the wall (see [Col 3 ln 1-13]).
In regards to claim 3, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard, Spahn, and Reaux further discloses wherein a plurality of vertical seals (laminations, gluing, taping; see Reaux [Col 2 ln 58-67]; see Reaux figure 1; and also indicated by A in annotated figure 2 of Sosnowski below) are present in the first row of pockets (22 of Reaux) and the second row of pockets (14 of Sosnowski) to define individual pockets in each of the first row of pockets (22 of Reaux) and the second row of pockets (14 of Sosnowski). 

    PNG
    media_image3.png
    400
    369
    media_image3.png
    Greyscale

In regards to claim 8, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above.
Sosnowski further discloses wherein a boundary (as indicated by B in annotated figure 1 below) exists between the perimeter (edges of 12 as discussed above) of the base drape material (12) and the first row of pockets, the second row of pockets (14), or both (see annotated figure 1 below that the boundary exists between the perimeter of 12 and the second row of pockets 14).

    PNG
    media_image4.png
    332
    400
    media_image4.png
    Greyscale

In regards to claim 9, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above.
Sosnowski does not explicitly disclose wherein the boundary spans a distance ranging from 40 millimeters to about 150 millimeters. 
However, Sosnowski further discloses “a drape can comprise a plurality of pockets…arranged in a variety of suitable configurations” (see [0024]) and “a pouch and pockets can be attached to a sheet in any variety of suitable configurations with respect to an upper portion and a lower portion” (see [0025]).
Therefore at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have formed the boundaries between the pockets and the edge of the drape to span a distance ranging from the claimed range of 40 millimeters to 150 millimeters because Applicant has not disclosed that such a range between the pockets and the edge of the drape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Sosnowski as now modified by Binard, Spahn, and Reaux’s drape system and the applicant’s invention to perform equally well with either the pocket and drape system taught by Sosnowski as now modified by Binard, Spahn, and Reaux or the claimed pocket and drape system because both pocket and drape systems are equally capable of being formed with a boundary between the edge of the drape and pockets spans a distance ranging from 40 millimeters to about 150 millimeters. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify boundary to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sosnowski as now modified by Binard, Spahn, and Reaux (see MPEP 2144.04 (IV)(A)). Further it would have been obvious to one of ordinary skill in the art to form the boundary from the claimed range in order to have provided an improved boundary that would provide enough material between the pockets and the edge of the base drape material, such that the edge of the base drape material would not tear in the instance a heavier medical instrument were to be inserted into the pocket
In regards to claim 12, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard, Spahn, and Reaux further discloses wherein the first row of pockets (22 of Reaux) and the second row of pockets (14 of Sosnowski) contain instruments, medical supplies, or a combination thereof for use in a multi-step sequential procedure (first, see Sosnowski [0024] in reference to pockets being preloaded with instruments or medical supplies; second, due to most surgical procedures requiring multiple steps (incision, stitching, etc.) the instruments are construed to be for multi-step procedures; thus as now combined Sosnowski as now modified by Binard, Spahn, and Reaux would include multiple instruments or medical supplies included in the first and second row of pockets for a multi-step procedure). 
In regards to claim 13, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above.
Sosnowski further discloses wherein the multi-step sequential procedure is selected from procedures for abdominal aortic aneurysm repair; limb amputation; appendix surgery; AV shunt for dialysis; bile duct, liver, or pancreatic surgery; breast surgery; cardiac surgery; coronary bypass with chest and donor incisions; coronary bypass graft; carotid endarterectomy; gallbladder surgery; colon surgery; craniotomy; cesarean section; spinal fusion; open reduction of fracture; gastric surgery; herniorrhaphy; hip prosthesis; heart transplant; abdominal hysterectomy; knee prosthesis; kidney transplant; laminectomy; liver transplant; neck surgery; kidney surgery; ovarian surgery; pacemaker surgery; prostate surgery; peripheral vascular bypass surgery; rectal surgery; small bowel surgery; spleen surgery; thoracic surgery; thyroid and/or parthyroid surgery; vaginal hysterectomy; ventricular shunt; and exploratory laparotomy (see [0003] in reference to vaginal procedures (such as vaginal hysterectomy) thus at least vaginal hysterectomy is contemplated as one of the multi-step procedures the pocket and drape system as disclosed by Sosnowski as now modified by Binard, Spahn, and Reaux is capable of being used for; see also [Abstract] in reference to a broad recitation of “medical procedures” thus the pocket and drape system is interpreted as being capable of being used in any of the aforementioned procedures).
In regards to claim 23, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above. 
Sosnowski as now modified by Binard, Spahn, and Reaux further discloses the pocket and drape system (10 of Sosnowski) further comprising an attachment means (28 of Spahn; see [Col 4 ln 56-66]; see figure 3) placed at the second surface at the second side edge to seal the second surface to the base drape material (12 of Sosnowski) to define a folded state (see Spahn figures 3-5 that 64 is placed at the second surface at second side edge and defines a folded state of the pocket and drape system of Spahn, thus as now combined Sosnowski as modified by Spahn would be formed and positioned similarly) of the pocket and drape system (10 of Sosnowski), wherein the sealing flap (12 of Spahn) defines a partially unfolded state of the pocket and drape system (10 of Sosnowski) when the attachment means (28 of Spahn) is pulled or removed (when 28 of Spahn is removed from 14 and 16, it defines an unfolded state; see Spahn figure 3; thus as now combined Sosnowski as modified by Spahn would function similarly).
In regards to claim 24, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above. 
Sosnowski as now modified by Binard, Spahn, and Reaux further discloses wherein the pocket and drape system (10 of Sosnowski) defines an unfolded state by unfolding the base drape material (12 of Sosnowski) at the second longitudinal fold line to open the sealing flap (12 of Spahn) by bringing the upper edge of the base drape material (12 of Sosnowski) away from the lower edge, and then at the first longitudinal fold line by bringing the lower edge of the base drape material (12 of Sosnowski) away from the upper edge of the base drape material (see Spahn figures 3-5 that the device of Spahn is intended to fold and unfold in the claimed configuration; therefore Sosnowski as now modified by Binard to include similar longitudinal fold lines (see discussion above for teaching) and Spahn to include the sealing flap and configuration would fold and unfold in the claimed configuration).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard), Spahn et al. (US 4,887,715) (hereinafter Spahn) and Reaux (US 8,371,448 B1) as applied to claims 1-3, 8-9, 12-13, and 23-24 above, and further in view of Neis et al. (US 2019/0142541 A1) (hereinafter Neis).
In regards to claim 10, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard, Spahn, and Reaux does not disclose wherein the base drape material, the flap, or both are formed from a sterilization material. 
However, Neis discloses an analogous drape (10; see [0018]; see figure 1) comprising an analogous base drape material (13; see [0018]; see figure 1) wherein the base drape material (13) the flap, or both are formed from a sterilization material (see [0020] in reference to sheet material suitable for 13, one of which being spunbond-meltblown-spunbond material; SMS is construed to be sterilization material due to Applicant’s own disclosure [0004]) for the purpose of providing a material that has great durability and strength, and great water repelling capabilities (as evidenced by https://bluethundertechnologies.com/introduction-sms-material/#:~:text=Why%20Combine%20Spunbond%20with%20Meltblown,moisture%20if%20it%20becomes%20wet.&text=Production%20of%20melt%2Dblown%20fibers.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the base drape material as disclosed by Sosnowski as now modified by Binard, Spahn, and Reaux and to have made the base drape material from spunbond-meltblown-spunbond material as taught by Neis in order to have provided an improved base drape material that would add the benefit of providing a material that has great durability and strength, and great water repelling capabilities (as evidenced by https://bluethundertechnologies.com/introduction-sms-material/#:~:text=Why%20Combine%20Spunbond%20with%20Meltblown,moisture%20if%20it%20becomes%20wet.&text=Production%20of%20melt%2Dblown%20fibers.).
In regards to claim 11, Sosnowski as now modified by Binard, Spahn, Reaux, and Neis discloses the invention as discussed above.
Sosnowski as now modified by Binard, Reaux, Spahn, and Neis further discloses wherein the sterilization material (spunbond-meltblown-spunbond material as discussed above) comprises a spunbond-meltblown-spunbond (SMS) material (see Neis [0020]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowski (US 2013/0152946 A1) in view of Binard et al. (US 3,741,206) (hereinafter Binard), Spahn et al. (US 4,887,715) (hereinafter Spahn) and Reaux (US 8,371,448 B1) as applied to claims 1-3, 8-9, 12-13, and 23-24 and further in view of Thompson (US 5,010,899) and Miller et al. (US 2007/0084742 A1) (hereinafter Miller).
In regards to claim 14, Sosnowski as now modified by Binard, Spahn, and Reaux discloses the invention as discussed above.
Sosnowski as now modified by Binard, Spahn, and Reaux does not disclose wherein one or more elastic loops are disposed on the base drape material. 
However, Thompson discloses an analogous drape (10; see [Col 2 ln 46-54]; see figure 1) comprising an analogous base drape material (28; see [Col 3 ln 3-20]; see figure 1) wherein one or more elastic loops (24; see [Col 2 ln 66-68]; see figure 2) are disposed on the base drape material (28; see figure 2) for the purpose of providing a means for maintaining medical devices in a position during a surgical procedure (see [Col 2 ln 65-Col 3 ln 2]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Sosnowski as now modified by Binard, Spahn, and Reaux by including the loops disposed on the base drape material as taught by Thompson in order to have provided an improved base drape material that would add the benefit of providing a means for maintaining medical devices in a position during a surgical procedure (see [Col 2 ln 65-Col 3 ln 2]).
Sosnowski as now modified by Binard, Spahn, Reaux, and Thompson does not disclose wherein the loops are elastic loops. 
However, Miller teaches an analogous loop (54; see [0066]; see figure 6) wherein the loops (54) are elastic loops (see [0066]) for the analogous purpose of positioning components on the device (see [0070]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loops as disclosed by Sosnowski as now modified by Binard, Spahn, Reaux, and Thompson and to have made the loops from an elastic material as taught by Miller in order to have provided an improved loop that would add the benefit of providing the analogous purpose of positioning components on the device (see [0070]) and an elastic loop would add the benefit of allowing the loop to expand and contract to retain multiple sizes of components or medical equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiley et al. (US 2015/0101616 A1) which discloses an analogous flap (10; see [0021]; see figure 1a) comprising a row of pockets (16; see [0024]; see figure 1c) comprising free ends and sealed ends (see figure 1a); wherein the flap (10) is applied to a base drape material (54; see [0031]; see figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786